Matter of Shania D. (Lesley D.) (2016 NY Slip Op 00715)





Matter of Shania D. (Lesley D.)


2016 NY Slip Op 00715


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2014-10614
 (Docket Nos. N-08834-14)

[*1]In the Matter of Shania D. (Anonymous). Administration for Children's Services, appellant;
andLesley D. (Anonymous), respondent.


Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Ronald E. Sternberg of counsel), for appellant.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Claire V. Merkine of counsel), attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Kings County (Ann E. O'Shea, J.), dated November 6, 2014. The order, after a fact-finding inquest and upon a finding that the father did not neglect Shania D., dismissed the petition with prejudice.
ORDERED that the order is reversed, on the law and the facts, without costs or disbursements, the petition is reinstated, a finding is made that the respondent father neglected Shania D., and the matter is remitted to the Family Court, Kings County, for a dispositional hearing.
The Administration for Children's Services (hereinafter ACS) commenced this proceeding pursuant to article 10 of the Family Court Act, alleging, inter alia, that the father neglected the subject child, Shania D. After a fact-finding inquest, the Family Court found that ACS failed to show by a preponderance of the evidence that Shania D. was a neglected child and dismissed the petition with prejudice. ACS appeals.
To establish neglect of a child, the petitioner must demonstrate, by a preponderance of the evidence (see Family Ct Act § 1046[b][i]), (1) that the child's physical, mental, or emotional condition has been impaired or is in imminent danger of becoming impaired, and (2) that actual or threatened harm to the child is a consequence of the failure of the parent or caretaker to exercise a minimum degree of care in providing the child with proper supervision or guardianship (see Family Ct Act § 1012[f][i][B]; Nicholson v Scopetta, 3 NY3d 357, 368; Matter of Brilliance B. [Sydell B.], 133 AD3d 652, 653; Matter of Joselyn S. [Lizzeth E.], 133 AD3d 608; Matter of Natalia C. [Christine C.], 133 AD3d 597, 598). Contrary to the Family Court's determination, under the facts of this case, a preponderance of the evidence adduced at the fact-finding inquest established that the father neglected Shania D. Accordingly, we reverse the order, reinstate the petition, make a finding that the father neglected Shania D., and remit the matter to the Family Court, Kings County, for a dispositional hearing and a disposition thereafter.
RIVERA, J.P., BALKIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court